 

Case 1:20-cr-00160-MKV Document 235 Filed 06/29/20 Page 1 of 1

The Law Offices of
DONALD T. ROLLOCK
ATTORNEYS AND COUNSELORS AT LAW

June 29, 2020

VIA ECF FILING

The Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pear! Street

New York, NY 10007

Re: United States v. Navarro. et al., 20 Cr. 160 (MKV)

 

Dear Judge Vyskocil:

I represent Michael Tannuzzo in the above-referenced Indictment and write to request,
pursuant to Fed. R. Crim. P. 10(b), that the Court allow Mr. Tannuzzo to waive his personal
appearance at tomorrow's June 30, 2020 telephonic conference. Attached please find as Exhibit
“A,” a written waiver of appearance executed by Mr. Tannuzzo. On June 15, 2020, I responded to
the Government’s request with respect to waiving my client’s appearance and speedy trial for
tomorrow s court date.

I request that the Court grant this application.

spectfully submitt

  

ollock, Esq.

114 Old Country Road, Suite 690 Mineloa, New York 501
Tel: (516) 248-6080 | Fax: (516) 739-8742 | E-mail: drollock@rollocklaw.com | www.donaldrollock.com
